02/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: AF 06-0112


                                      AF 06-0112

                                                                 ORIGINA1
IN THE MATTER OF THE CRIMINAL JURY
                                                                 ORDER
INSTRUCTIONS COMMISSION




      The terms of the Honorable Luke Berger, the Honorable Jessica Fehr, the Honorable
Michael Hayworth, Melissa Broch, Professor Andrew King-Ries, and Chad Wright as
members of the Criminal Jury Instructions Commission have expired. The Court thanks
each member for their service to the Commission, to this Court, and to the people of
Montana.
      IT IS HEREBY ORDERED that the Honorable Jessica Fehr, the Honorable Michael
Hayworth, Melissa Broch, Professor Andrew King-Ries, and Chad Wright are reappointed
as members of the Criminal Jury Instructions Commission for four-year terms expiring
November 1, 2025. The Honorable Michael Hayworth shall serve as Chair.
      IT IS FURTHER ORDERED that the Honorable Kaydee Snipes-Ruiz is hereby
appointed to replace the Honorable Luke Berger for a term expiring November 1, 2025.
      The Clerk is directed to provide copies of this Order to the Honorable Luke Berger,
the Honorable Kaydee Snipes-Ruiz, the Honorable Jessica Fehr, the Honorable Michael
Hayworth, Melissa Broch, Professor Andrew King-Ries, Chad Wright, each member of the
Criminal Jury Instructions Commission, and to the State Bar of Montana.
      DATED this          day of February, 2022.


                                                             Chief Just.

              FILLJ                                            /11

               FEB 1 5 2022
             Bowen Greenwood
           Clerk of Suprerne Court
              State of Montana
Justices